DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9-14 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the variable RT which is not defined within the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 20 recites the broad recitation other neuropathic pains, and the claim also recites peripheral neuropathy which is the narrower statement of the range/limitation.
Regarding claim 20, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 20 recites the broad recitation dry eye syndrome, and the claim also recites chronic ocular pain which is the narrower statement of the range/limitation.
Regarding claim 20, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “exogenous large pore receptor agonists” in claim 24 is a relative terms, which renders the claim indefinite.  The term “exogenous large pore receptor agonists” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compounds of formula I and an additional active ingredient, which is an exogenous large pore receptor agonist.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, U.S. Patent Application Publication No. 2019/0374489.  Lee teaches the compounds and compositions of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is ethyl; RG is ethyl; RH is phenyl; and Y- is 
    PNG
    media_image1.png
    126
    87
    media_image1.png
    Greyscale
, Cl-, 
    PNG
    media_image2.png
    129
    137
    media_image2.png
    Greyscale
, -OH, and CH3C(O)O- as set forth in Table 1 and example 7.

Claim(s) 1-8, 10 and 14-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wyrwa et al., WO 2018/029347.  Wyrwa teaches the compounds, compositions and method of use of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is -NHC(O)-; each of RD and RE is H; RF is ethyl; RG is ethyl; RH is phenyl substituted by NH2, OH, -C(O)OH, -C(O)NHCH2C(O)OCH2CH3, -CH(CH3)-C(O)OCH3, -CH2-C(O)OCH3, -C(O)OCH3, -NH-C(O)OC(CH3)3, OCH3, -C(O)NHCH2C(O)NHCH2C(O)OCH2CH3, etc.; and Y- is Br or Cl anion as set forth in examples 3-11, 20, 21, 23, etc..  The generic structure of Wyrwa encompasses the instantly claimed compounds of formula (I) (see Formula I, page 1) as claimed herein.  The examples listed above differ only in the nature of the R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, R11 and X- substituents of the quaternary amine compounds of formula (I).  Column 2, paragraphs [0008] through [0013] defines the instant substituents R1-R10 independently represent hydrogen, halogen, C1-C5 alkyl, C1-C4 alkoxy, C1-C20 alkoxycarbonyl, -NH-P, -O-P, -(Y)n-COOR13, -(Y)n-COOM or –(Y)n-C(O)NR14R15; R11 is hydrogen or C1-C10 alkyl; X- as halogenide, pseudo-halogenide, sulfate, benzoate, acetate, trifluoroacetate, hydroxide, saccharinate or capsaicinate.  The compounds of the instant invention are generically embraced by Wyrwa in view of the interchange ability of the instant the R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, X- substituents of the quaternary amines.  Thus, one of ordinary skill in the art at the time the invention was made would have been motivated to select for example H for each of the R1, R2, R3, R4, R5 substituents of the reference as well as other possibilities from the generically disclosed alternatives of the reference and in so doing obtain the instant compounds in view of the equivalency teachings outlined above.

Claim(s) 1-8, 10, 14 and 17-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., U.S. Patent No. 10,525,143.  Wang teaches the compounds, compositions and method of use of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is ethyl; RG is ethyl; RH is phenyl substituted by -O-C(O)CH2CH2CΞCH, -O-C(O)CH3, -O-CH2CΞCH and Y- is I-, as set forth in examples 2 and 11.

Claim(s) 1-8, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisman et al., U.S. Patent Application Publication No. 2016/0258083.  Weisman teaches the compounds and compositions of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is ethyl; RG is ethyl; RH is phenyl; and Y- is 
    PNG
    media_image1.png
    126
    87
    media_image1.png
    Greyscale
, Cl-, 
    PNG
    media_image2.png
    129
    137
    media_image2.png
    Greyscale
, -O-C(O)OH, CH3C(O)O- and -O-C(O)-CH2C(OH)(CH2CO2H)2, as set forth in paragraph [0272]. 

Claim(s) 1, 3-8, 10, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., CN 105566148.  Yang teaches the compounds of formula (I) where RA is methyl or ethyl; RB is methyl or ethyl; RC is H; X1 is NRZC(O); RD is H; RE is H; RF is methyl or ethyl; RG is methyl or ethyl; RH is phenyl; RZ is H, CH2CO2C2H5, CH2OC2H5 or CH2OCH3; and Y- is –OOC-Q where Q is Q1-4, Q2-1, Q2-2, Q2-3, Q3-7, Q3-8, Q6-1, Q6-2, Q8-1, Q8-2, Q9-1 as set forth on page 15 and the examples on pages 16-23. 

Claim(s) 1, 3-8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bachor et al., Analytical and Bioanalytical Chemistry.  Bachor teaches the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NRZC(O); RD is H or D; RE is H or D; RF is ethyl; RG is ethyl; RH is phenyl; RZ is H or D; and Y- is 
    PNG
    media_image1.png
    126
    87
    media_image1.png
    Greyscale
 as set forth in examples a)-h) in Fig. 1. 

Claim(s) 1-8, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janmejay et al., U.S. Patent Application Publication No. 2009/0306429.  Janmejay teaches the compounds and compositions of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is ethyl; RG is ethyl; RH is phenyl; and Y- is 
    PNG
    media_image1.png
    126
    87
    media_image1.png
    Greyscale
, Cl-, -OH, capsaicinate, eruciate, linolate, linolenate and palmitate, as set forth in paragraphs [0002], [0003] and examples 1, 2, 3, 4, 5, 6 and 7.

Claim(s) 1-8, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al., U.S. Patent Application Publication No. 2003/0068276.  Hughes teaches the compounds and compositions of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is ethyl; RG is ethyl; RH is phenyl; and Y- is 
    PNG
    media_image1.png
    126
    87
    media_image1.png
    Greyscale
, Cl-, capsaicinate and saccharide, as set forth in paragraph [0066], example 5 and claim 6. 

Claim(s) 1-8, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al., U.S. Patent No. 6,207,290.  Blum teaches the compounds and compositions of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is ethyl; RG is ethyl; RH is phenyl; and Y- is 
    PNG
    media_image1.png
    126
    87
    media_image1.png
    Greyscale
, Cl-, oleate and saccharide, as set forth in column 2, lines 42-44 and claim 26.

Claim(s) 1-8, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al., U.S. Patent No. 5,891,919.  Blum teaches the compounds and compositions of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is ethyl; RG is ethyl; RH is phenyl; and Y- is 
    PNG
    media_image1.png
    126
    87
    media_image1.png
    Greyscale
, Cl-, OH-, 
    PNG
    media_image2.png
    129
    137
    media_image2.png
    Greyscale
 and  , as set forth in example 1 and claim 18. 

Claim(s) 1-8, 10 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haraguchi et al., U.S. Patent No. 5,409,805.  Haraguchi teaches the compounds of formula (I) where RA is methyl or ethyl; RB is H, methyl or ethyl; RC is H; X1 is -NHC(O)-; each of RD and RE is H; RF is ethyl or methyl; RG is ethyl or methyl; RH is phenyl optionally substituted with methyl; and Y- is Cl, Br, I, PH-COO, 4-methylphenyl-COO, 2,4,6-trimethylphenyl-COO, 2-methylphenyl-COO anion as set forth in examples I-1 through I-16, etc..  The generic structure of Haraguchi encompasses the instantly claimed compounds of formula (I) (see Formula I, column 3) as claimed herein.  The examples listed above differ only in the nature of the R1, R2, R3, m, n and X- substituents of the quaternary amine compounds of formula (I).  Column 3, lines 28-34 defines the instant substituents R1 is a halogen, an alkyl or alkenyl; R2 is a halogen, alkyl, alkenyl or alkoxy; R3 is a lower alkyl; m and n each represent an integer of 0 to 5; and X- represents an anion such as a halogen ion, a sulfate, nitrate, perchlorate, a hydroxyl, an aliphatic or aromatic carboxylic acid or a sulfonic acid.  The compounds of the instant invention are generically embraced by Haraguchi in view of the interchange ability of the instant the R1, R2, R3, m, n and X- substituents of the quaternary amines.  Thus, one of ordinary skill in the art at the time the invention was made would have been motivated to select for example Br for the R3 substituent of the reference as well as other possibilities from the generically disclosed alternatives of the reference and in so doing obtain the instant compounds in view of the equivalency teachings outlined above.

Claim(s) 1-8, 10, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payne et al., GB 2 212 814.  Payne teaches the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is ethyl; RG is ethyl; RH is phenyl; and Y- is benzoate, cyclamate, stearate and Cl as set forth in examples 1-21. 

Claim(s) 1-8, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saroli, Zeitschrift fuer Lebensmittel-Untersuchung.  Saroli teaches the compounds and compositions of the compounds of formula (I) where RA is H or methyl; RB is H or methyl; RC is H or methyl; X1 is NHC(O); RD is H; RE is H; RF is methyl or ethyl; RG is methyl or ethyl; RH is phenyl; and Y- is benzoate, and Cl  as set forth in examples 21-25.

Claim(s) 1-8, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saroli, Naturwissenschaften.  Saroli teaches the compounds and compositions of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is methyl or ethyl; RG is methyl, ethyl, butyl and CH2-phenyl; RH is phenyl; and Y- is Cl as set forth in examples 8 and 11-14. 

Claim(s) 1-8, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minkoff, U.S. Patent No. 4,005,038.  Minkoff teaches the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is ethyl; RG is ethyl; RH is phenyl; and Y- is benzoate or octanoate as set forth in examples I-VIII.

Claim(s) 1, 3-8, 10, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hay, U.S. Patent No. 3,080,327.  Hay teaches the compounds and compositions of the compounds of formula (I) where RA is methyl; RB is methyl; RC is H; X1 is NHC(O); RD is H; RE is H; RF is methyl, ethyl, propyl and butyl; RG is methyl, ethyl, propyl and butyl; RH is phenyl or chlorophenyl; and Y- is benzoate, o-aminobenzoate, m-aminobenzoate, p-aminobenzoate, o-chlorobenzoate, m-chlorobenzoate, p-chlorobenzoate, o-toluate, m-toluate, p-toluate, phthalate, tartrate, oxalate, as set forth in examples 1-14, 22-24, etc. 

Claim(s) 1-5, 7, 9, 10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche Products Ltd., GB 751522.  GB 751522 teaches the compounds and compositions of the compounds of formula (I) where RA is H; RB is H; RC is propoxy, -O-CH2-Ph, -O-CH2CH=CH2, butoxy, methoxy, -O-CH(CH3)2 or ethoxy; X1 is NHC(O); RD is H or methyl; RE is H or methyl; RF is methyl, ethyl or propyl; RG is methyl, ethyl or propyl; or RF and RG taken together form a piperidin-1-yl ring; RH is phenyl, nitrophenyl, acetylphenyl or chlorophenyl; and Y- is Br, Cl or I, as set forth in examples 1-5, 7-19. 21-25, etc. 

Claim(s) 1-5, 7, 9-11, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. R. Geigy A.-G, GB 692332.  GB 692332 teaches the compounds and compositions of the compounds of formula (I) where RA is H; RB is H; RC is CF3; X1 is NHC(O); RD is H or ethyl; RE is H; RF is methyl; RG is methyl; RH is 3,4-dichlorophenyl; and Y- is Br or Cl as set forth in examples 25, 26, etc. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,927,096.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method of use of the compounds of formula (I) embrace the compounds, compositions and method of use of the compounds of formula (I) of U.S. ‘096 where RA is CO2RT, X1 is -NRZC(O)-, RF and RG together with the N+ to which they are attached form an optionally substituted 5- to 10-membered heterocyclic ring having zero, one, or more heteroatoms in addition to the N+ and RH is CH2-aryl or CH2-heteroaryl.

Claims 1-13 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,780,083.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method of use of the compounds of Formula I of U.S. ‘083 embraces the compounds, compositions and method of use of the compounds of the instant invention where RA and RB are methyl; RC is H; X1 is NHC(=O); RD is H, methyl or ethyl; RE is H; RF and RG together with the N+ to which they are attached form an optionally substituted heterocyclic ring having zero, one or more nitrogen atoms in addition to the N+; RH is phenyl; and Y- is a pharmaceutically acceptable anion.

Claims 1-13 and 15-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 9, 11, 12, 17, 18, 25 and 26 of recently allowed copending Application No. 16/816,018 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method of use of the compounds of formula (I) are embraced by the compounds, compositions and method of use of the compounds of formula (I) of 16/816,018 where RF and RG together with the N+ form and substituted 5-8 membered ring and RH is benzyl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,968,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method of use of the compounds of the instant invention are embraced by the compounds, compositions and method of use of the compounds of formula (I) in U.S. ‘179 where RF and RG together with the N+ to which they are attached form an optionally substituted heterocyclic ring having zero, one or more nitrogen atoms in addition to the N+.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/952,863 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method of use of the compounds of formula (I) embrace the compounds, compositions and method of use of the compounds of formula (I) in 16/952,863 where RA is CO2RT, X1 is -NRZC(O)- and RH is CH2-aryl or CH2-heteroaryl.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624